DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLear (US 2004/0190106) and further in view of Mukai (US 6,168,278), Sundell (US 8,042,958) and Strobel (US 5,561,290).
Regarding claims 1, 3, McLear discloses a system comprising: 
a tool comprising a user input configured to generate a tool activation signal (via light device 300 comprising switch 304, Para. 48); 
a tool power controller configured to provide power to the tool in response to the user input (via controller 200, Para. 47); 
a tool connector for connecting the tool to the tool power controller such that the tool power controller provides power to the tool in response to activation of the user input (via device 410, Para. 49); 
a control unit in communication with the tool connector (via darken signal controller 400, Para. 49); and 
a protective filter movable between a closed position and an open position in response to a filter command signal, wherein the control unit is configured to provide a closed filter command signal to the protective filter in response to the tool activation signal (the darken signal transmitter 400 transmits a signal to the darken signal receiver 104 of the eye protection device 100 when a signal or current is detected passing through the link 302, thereby causing the selectively darkenable elements 102 to change to a darkened state, Para. 34, 50).
McLear teaches the use of the system in a welding application (Para. 80).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify McLear to include the tool is a welding tool as simple substitution is considered obvious to one of ordinary skill in the art in order to protect the eyes of users in different applications.
McLear fails to disclose the protective filter movably mounted to headgear configured to be worn by the user, wherein the protective filter is mounted to an attachment location on the headgear and physically moves in relation to the headgear between an open position away from the user’s eyes and a closed position to cover the user’s eyes in response to a closed filter command signal.
Mukai teaches a protective filter movably mounted to headgear configured to be worn by the user, wherein the protective filter is mounted to an attachment location on the headgear and physically moves in relation to the headgear between an open position away from the user’s eyes and a closed position to cover the user’s eyes in response to a closed filter command signal (col. 2, lines 16-27; col. 4, lines 41-52).
KSR guidelines states that simple substitution of one known element for another to obtain predictable results is considered obvious to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify McLear to include the protective filter movably mounted to headgear configured to be worn by the user, wherein the protective filter is mounted to an attachment location on the headgear and physically moves in relation to the headgear between an open position away from the user’s eyes and a closed position to cover the user’s eyes in response to a closed filter command signal in order to allow protection of the user’s eyes in one of many different filters.
McLear and Mukai teaches the headgear is configured to protect the user’s eyes before the tool is activated (the darken signal transmitter 400 transmits a signal to the darken signal receiver 104 of the eye protection device 100 when a signal or current is detected passing through the link 302, thereby causing the selectively darkenable elements 102 to change to a darkened state, see Para. 34 and 50 of McLear; and McLear in view of Mukai above), but McLear fails to disclose the welding headgear including a body and a shield positioned on the body, the shield having a wide viewing area configured to be positioned in front of a user’s eyes during normal use, wherein the shield is configured to protect the user’s eyes and face.
Sundell teaches a welding headgear including a body and a shield positioned on the body, the shield having a wide viewing area configured to be positioned in front of a user’s eyes during normal use, wherein the shield is configured to protect the user’s eyes and face (see Fig. 1 and col. 2, lines 37-67).
From the teachings of Sundell, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify McLear and Mukai to include the welding headgear including a body and a shield positioned on the body, the shield having a wide viewing area configured to be positioned in front of a user’s eyes during normal use, wherein the shield is configured to protect the user’s eyes and face in order to provide better protection in using a wielding tool, thereby improve safety.
McLear, Mukai and Sundell fail to disclose the protective filter generates a closed or open return signal when moved to the closed or open position.
Strobel teaches using a sensor (microswitch 38) to generate a return signal to indicate the state of a device (col. 8, lines 20-37).
From the teachings of Strobel, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify McLear, Sundell and Mukai to include the protective filter generates a closed or open return signal when moved to the closed or open position in order to inform the control unit the status of the filter after a state change, thereby allow detection of errors for trouble shooting.


Regarding claim 2, McLear discloses wherein the tool power controller is configured to supply power to the tool when the protective filter generates a closed signal (via the light device 300 is connected to the light device controller 200 via a link 302, which typically includes an electrical conductor capable of transmitting electrical signals and/or electrical power to the light device 300Para. 47). 
Regarding claim 4, McLear discloses the user input further comprises a tool deactivation signal, and the control unit provides an open command signal to the protective filter in response to the tool deactivation signal (via switch 304 operation to activate/deactivate laser light and causing darkenable element 102 to change state, Para. 48 and 50-51). 
Regarding claim 5, McLear discloses the control unit comprises a microcontroller configured to detect a tool activation signal (via darken signal controller 400, Fig. 3 and Para. 49).
Regarding claims 6-10, Strobel teaches using a sensor (microswitch 38) to indicate the state of a device (col. 8, lines 20-37).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify McLear, Sundell, Mukai and Strobel to include the protective filter includes a sensor to detect a position of the protective filter in order to ensure the filter is working properly based the state indicated.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLear in view of Mukai, Sundell, and Strobel, and further in view of Stair (US 20110175597 A1).
Regarding claim 11, McLear, Mukai, Sundell, and Strobel fail to disclose the closed command signal provides a unique identifier code.
Stair teaches including a unique identifier code in a signal to allow identification of the signal (load control system 110 may be configured to send a unique identifier so that each module 202 or 212 can identify what control signal, if any, to use, Para. 22).
From the teachings of Stair, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify McLear, Mukai, Sundell, and Strobel to include the closed command signal provides a unique identifier code in order to allow identification of the command signal, thereby reduce the probability of errors.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689